Citation Nr: 0103995	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  97-16 160	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a vitreous floater 
of the right eye.

2.  Entitlement to service connection for refractive error.

3.  Entitlement to service connection for a psychiatric 
disorder secondary to service-connected disabilities.

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to a higher rating for hypertension, 
currently rated 10 percent disabling.

6.  Entitlement to a higher rating for a low back disorder, 
currently rated 20 percent disabling.

7.  Entitlement to a higher rating for a right knee disorder, 
currently rated 10 percent disabling.

8.  Entitlement to a higher rating for a left knee disorder, 
currently rated 10 percent disabling.

9.  Entitlement to a higher rating for sinusitis, currently 
rated 10 percent disabling.

10.  Entitlement to a higher rating for right carpal tunnel 
syndrome (CTS), currently rated 10 percent disabling.

11.  Entitlement to a higher rating for left CTS, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
August 1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal, partly from a March 1996 rating 
decision by the RO which denied service connection for 
refractive error and a vitreous floater of the right eye.  In 
that decision, the RO also granted service connection for 
hypertension, assigning a 10 percent rating; granted service 
connection for a degenerative disc disease of the lumbar 
spine, assigning a 10 percent rating; granted service 
connection for bilateral knee arthritis, assigning each knee 
a 10 percent rating; granted service connection for 
sinusitis, assigning a 10 percent rating; and granted service 
connection for bilateral carpal tunnel syndrome, assigning 
noncompensable ratings.  The veteran appealed for higher 
ratings for each service-connected disability.  The appeal 
also arises from a March 1997 RO decision which denied 
service connection for a dental condition and which denied 
service connection for a psychiatric condition claimed as 
secondary to service-connected disabilities.

In June 1998, the Board remanded the claims to the RO for 
further development.

In January 1999, the RO granted a higher rating of 20 percent 
for a low back disorder, effective from October 1998.  In May 
1999, the RO granted separate ratings of 10 percent for right 
and left carpal tunnel syndrome, effective from January 1999.  
The veteran continues to appeal for higher ratings for these 
disorders.

The claims of service connection for vitreous floater of the 
right eye and for a psychiatric disorder as secondary to the 
service-connected disabilities will be discussed in the 
remand.  The remaining issues will be discussed herein below.


FINDINGS OF FACT

1.  The veteran has refractive error which is not a 
disability for VA compensation benefits purposes.

2.  The veteran had 3rd molars removed in service, but there 
was no related disease process.  There is no current dental 
condition related to in-service dental trauma, nor is there 
any other current dental condition otherwise related to his 
military service.

3.  The veteran's service-connected hypertension is 
manifested by systolic pressure predominately less than 160 
and diastolic pressure predominately less than 110, and the 
condition is controlled by medication.

4.  The veteran's service-connected low back disability 
(degenerative disc disease with a history of herniated 
nucleus pulposis (HNP) of L4-L5 and L5-S1) has been 
manifested by severe limitation of motion of the lumbar spine 
since the effective date of service connection (September 1, 
1995, day after separation from service), and since then he 
has not had pronounced intervertebral disc syndrome.  [The RO 
has rated the low back condition as 10 percent since 
September 1, 1995, and 20 percent since October 24, 1998.]

5.  The veteran's service-connected right knee disorder 
includes arthritis and is manifested by a range of motion of 
135 degrees of flexion and 0 degrees of extension, with no 
subluxation or lateral instability.

6.  The veteran's service-connected left knee disorder 
includes arthritis and is manifested by a range of motion of 
135 degrees of flexion and 0 degrees of extension, with no 
subluxation or lateral instability.

7.  The veteran' service connected sinusitis is essentially 
asymptomatic, and there have been no recent medical findings 
of sinusitis.

8.  The veteran's service-connected right CTS has been 
manifested by impairment equivalent to mild incomplete 
paralysis since the effective date of service connection 
(September 1, 1995, day after separation from service).  [The 
RO has rated the condition 0 percent since September 1, 1995, 
and 10 percent since January 6, 1999.]

9.  The veteran's service-connected left CTS has been 
manifested by impairment equivalent to mild incomplete 
paralysis since the effective date of service connection 
(September 1, 1995, day after separation from service).  [The 
RO has rated the condition 0 percent since September 1, 1995, 
and 10 percent since January 6, 1999.]


CONCLUSIONS OF LAW

1.  Service connection is legally prohibited for refractive 
error.  38 C.F.R. § 3.303(c) (2000).

2.  A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.381, 17.161 (2000)

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Code 7101 (1998 and 2000)

4.  The criteria for a higher 40 percent rating for a low 
back disorder, effective since September 1, 1995, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5292, 5293 (2000).

5.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5257, 5260, 5261 
(2000).

6.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5257, 5260, 5261 
(2000).

7.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Codes 6510 through 6514 (1996 and 2000)

8.  The criteria for a 10 percent for right CTS have been 
met, effective from September 1, 1995; the criteria for a 
rating higher than 10 percent for this condition are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Code 
8615-8515 (2000).

9.  The criteria for a 10 percent for left CTS have been met, 
effective from September 1, 1995; the criteria for a rating 
higher than 10 percent for this condition are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, Code 8615-
8515 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from July 1978 to 
August 1995.  
His service medical records show he was treated for low back 
pain diagnosed as herniated nucleus pulposus and degenerative 
disc disease.  He was also treated for sinusitis and CTS.  
The records show the veteran was treated with medication for 
hypertension.  His hypertension was found to be well 
controlled with medication.  The veteran, in March 1985, 
reported for treatment complaining of left knee pain.  He 
reported he twisted his left knee.  In August 1991, he was 
diagnosed as having a probable floater of the right eye.  In 
September 1992, he complained of straining his eyes while 
using the computer.  His bilateral visual acuity was 20/20.  
The diagnosis was myopic astigmatism.  A 1995 medical report 
indicates the veteran had approximately 2 episodes of 
sinusitis a year which responded well with medication.  An 
August 1995 discharge examination report reveals the veteran 
had astigmatism with corrective lenses.  He had a normal 
psychiatric examination.  The discharge examination notes the 
veteran had hypertension which was well controlled with 
medication.  It was also noted that the veteran had low back 
pain due to degenerative disc disease.  During the 
examination, the veteran reported a history of having a trick 
or locked knee, painful or swollen joints, eye trouble, 
sinusitis, high blood pressure, and recurrent back pain.  He 
also reported that he was right-handed.

Service dental records show the veteran's dental treatment 
included routine cleanings, subgingival scaling, periodontal 
scaling, fillings, and 3rd molar extractions.  In December 
1980 and August 1982, the veteran complained of discomfort in 
tooth number 17.  Examination in August 1982 revealed mild 
pericoronitis.  Molars 16 and 17 were removed in August 1982.  
Molar # 17 was noted to be partially impacted.  He was also 
treated for a suspected fractured tooth #18 in May 1985, but 
the records show this condition was treated conservatively.  
In August 1994, the veteran was treated for an apical abscess 
associated with tooth number 4.  In March 1995, molars 1 and 
32 were removed and found to be impacted.  An August 1995 
service discharge examination revealed his dental condition 
was acceptable.  

The veteran was released from active duty on August 31, 1995, 
at which point he retired from service.

The veteran, in February 1996, submitted several claims of 
service connection. 

On March 1996 VA general medical examination, the veteran 
stated he was diagnosed as having hypertension in 1988.  He 
stated he occasionally had headaches and that he related such 
headaches more to sinus problems.  He reported he took 
medication for his hypertension and that it was well 
controlled with the medication.  He stated he was diagnosed 
as having sinusitis in 1980 and had had several bouts of 
sinusitis with associated epistaxis with sinus infection.  He 
related he took over-the-counter antihistamines on a frequent 
basis.  He stated he had severe headaches during bouts of 
sinusitis.  With respect to his back, the veteran reported 
that he was status post herniation.  He reported that he 
occasionally felt pain and tingling sensations going into 
both lower extremities with associated back pain, especially 
with prolonged standing.  He reported he was diagnosed as 
having a benign floater in his right eye in 1988 and that he 
had a visual field defect secondary to this.  Pertaining to 
his knees, he stated he had bilateral knee pain upon standing 
for prolonged periods of time.  He denied any edema or other 
overt physical signs.  He reported having bilateral hand 
numbness.  He stated that his hands tended to go to sleep 
when he was driving or when he used them for long periods of 
time.  He stated that the distribution of numbness was 
primarily in his third, fourth, and fifth digits.  He stated 
that when his hands became numb his grip was weaker.  

Physical examination revealed blood pressure readings of 
140/100 while sitting, 150/106 while supine and 140/96 while 
standing.  Examination of the veteran's extremities showed no 
clubbing, cyanosis, or edema.  On musculoskeletal 
examination, he was noted to have a positive Tinel's sign in 
both hands.  He had bilateral crepitus in both knees.  
Neurological examination was normal.  The impressions were 
hypertension, history of recurrent sinusitis, lumbar 
radiculopathy secondary to herniated lumbosacral disc, status 
post blunt liver injury, resolved, history of right eye 
benign floater, bilateral mild degenerative joint disease of 
the knees, bilateral CTS, and status post vasectomy.

A March 1996 VA visual examination reveals the veteran had 
uncorrected far vision bilaterally of 20/20.  He had no 
visual field defect.  The assessment was peripheral vitreous 
detachment, vitreous floater of the right eye.  

During a March 1996 VA joints examination, the veteran 
complained of low back pain which radiated into the left 
lower extremity.  He also complained of both hands going to 
sleep.  He stated he had numbness in both hands which was 
localized to the thumb, index finger and long finger of both 
hands.  Physical examination of the back revealed the veteran 
could lean forward to touch his toes, he could extend to 10 
degrees, bilateral bend was to 25 degrees, and bilateral 
rotation was to 15 degrees.  He had decreased sensation in 
the anterolateral thigh, anterolateral calf and the plantar 
aspect of the foot.  He had no demonstrable weakness of the 
ankle, plantar flexors, dorsiflexor, extensor hallucis 
longus, or either the inverters or evertors.  He had no 
significant tenderness to palpation, but had some mild 
tenderness around the posterior superior iliac spine 
bilaterally.

Examination of the hands revealed no atrophy and no obvious 
deformities.  He had good wrist and finger motion 
bilaterally.  He had a positive Phalen's test and Tinel's 
sign at both wrists reproducing symptoms in the thumb, index, 
and long fingers.  X-ray studies of the lumbar spine revealed 
L5-S1 disc degeneration with loss of disc height, and bony 
sclerosis at the vertebral endplates.  The diagnoses were L5-
S1 degenerative disc disease, mechanical lower back pain with 
sensory radiculopathy in the L4, L5, and S1 distribution, and 
bilateral CTS.

In a March 1996 decision, the RO granted service connection 
for degenerative disc disease with HNP at L4-L5 and L5-S1, 
assigning a 10 percent rating; granted service connection for 
hypertension, assigning a 10 percent rating, granted service 
connection for sinusitis, assigning a 10 percent rating, 
granted service connection for osteoarthritis of the right 
and left knees, assigning each a 10 percent rating, and 
granted service connection for right and left CTS, assigning 
each a noncompensable rating.  The RO denied the claims of 
service connection for a vitreous floater of the right eye 
and for refractive error.

An April 1996 EMG study by the VA led to an impression of 
bilateral CTS.

In a February 1997 statement, the veteran expressed 
disagreement with the ratings assigned for his service-
connected disabilities.  He also disagreed with the denial of 
service connection for his eye conditions.  He raised a claim 
of service connection for a dental condition, and also raised 
a claim of service connection for a psychiatric disorder 
secondary to his service-connected disabilities.  He asserted 
that his disabilities caused him to be in a state of anxiety 
and depression due to pain.

A February 1997 statement from the veteran's employer 
indicates the veteran missed several days off work between 
September 1995 and January 1997 as a result of various 
service-connected disabilities.

Margaret A. Kinney, PA (physician assistant), reported in 
February 1997 that the veteran was under her care while he 
was on active duty and subsequently after his retirement.  
She noted that the veteran related increased anxiety and 
sleeplessness due to concern about physical handicaps and his 
ability to earn a living.

A March 1997 RO decision denied service connection for a 
dental condition, as well as for a psychiatric disorder 
claimed as secondary to service-connected disabilities.

Medical reports from Moncrief Army Hospital, received in 
August 1998, do not contain any reports which were pertinent 
to the issues on appeal.

During an October 1998 VA orthopedic examination, the veteran 
stated he had a anterior disc bulge at L4, L5, and S1.  He 
denied having any bladder or bowel dysfunction.  He 
complained of numbness especially of the anterior left thigh.  
He related he took periodic medication for his pain.  
Physical examination of the spine revealed he was able to 
forward flex to 30 degrees, extend to 5 degrees, laterally 
bend to 5 degrees, and rotate to 10 degrees in each 
direction.  Extension and lateral bending in each direction 
was painful.  Palpation of his spine revealed minimal 
paraspinous muscle spasms over the lumbar spine.  Straight 
leg raise bilaterally was to 90 degrees.  He had numbness 
over the anterolateral left thigh with intact sensation on 
the right.  The remainder of the lower extremities had intact 
sensation.  Motor testing was 5/5 throughout.  Reflexes were 
2+ and equal to knees and ankles bilaterally.

On examination of the knees, it was stated he had a full 
range of motion.  He had full extension and flexion to 135 
degrees.  Both knees were minimally tender along the medial 
joint line and more so on the lateral joint line.  
Patellofemoral palpation was nontender.  There was no 
crepitus with patellofemoral compression.  Both knees were 
stable to anterior, posterior, medial and lateral stresses.  
Anterior drawer, Lachman, pivot shift, and McMurray tests 
were all negative.  The diagnoses were bilateral knee minimal 
degenerative joint disease with no intraarticular pathology 
found on examination; and mechanical low back pain with 
"neuralgia paraesthetic" on the left. 

October 1998 X-ray studies of the knees showed no 
abnormalities.  Studies of the lumbar spine revealed 
degenerative changes at the lower lumbar spine, most severe 
at the L5-S1 level.

During an October 1998 VA vascular examination, the veteran 
stated his blood pressure was fairly well maintained.  He 
denied any history of dyspnea on exertion, chest discomfort, 
lower extremity edema, PND, orthopnea, dizziness, presyncope, 
or syncope.  His blood pressure reading was 154/85.  The 
impression was mildly elevated hypertension.

A November 1998 VA sinus examination shows the veteran 
complained of nosebleeds and crusting of the left side of his 
nose.  He reported a remote history of a sinus infection 
approximately one-year prior.  He denied having any postnasal 
drainage, but stated that after nose bleeds he felt like he 
did.  He denied any particular headaches.  He stated he had 
had no surgery on his nose or sinuses.  The examiner reported 
that a CT scan completed just prior to the examination was 
completely normal and all of the sinuses were clear.  
Physical examination revealed no evidence of acute or chronic 
nasal or sinus disease.  It was determined that the veteran 
possibly had drying of the nose to some degree as a result of 
his blood pressure medication.

A January 1999 VA neurological examination revealed no 
sensory loss in the median nerve distribution.  There was no 
muscle atrophy and no weakness.  Phalen's test in the right 
hand was mildly positive inducing a tingling sensation in the 
tip of the index finger only.  In the left upper extremity 
Phalen's test was negative.  There was no clinical evidence 
of median nerve impairment, but a nerve conduction velocity 
test was requested.

A January 1999 nerve conduction velocity test revealed a 
diagnosis of mild bilateral CTS.

The RO, in a January 1999 rating decision, granted a higher 
rating of 20 percent, effective from October 24, 1998, for 
the service-connected low back disability.

In May 1999, the RO granted higher ratings of 10 percent for 
right CTS and 10 percent for left CTS, effective from January 
6, 1999.  In July 1999, the RO denied an earlier effective 
date for the award of 10 percent ratings for right and left 
CTS.

In statements received in 1999 and 2000, the veteran's 
representative argued service connection was warranted for 
vitreous floater of the right eye, for refractive error, and 
for a psychiatric disorder secondary to the veteran's 
service-connected disabilities.  The representative also 
argued that the veteran was entitled to higher ratings for 
his service-connected disabilities.








II.  Analysis

A.  Claims for service connection 

As to the claims for service connection for refractive error 
and a dental condition, the file shows the evidence has been 
properly developed and there is no further VA duty to assist 
the veteran.  Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000), including new 
38 U.S.C.A. § 5103A.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

1.  Service connection for refractive error

The veteran claims that he has refractive error which began 
in service.  His service medical records show he was 
diagnosed as having myopic astigmatism, which is a type of 
refractive error.  Dorland"s Illustrated Medical Dictionary 
1092 (27th ed. 1988).  The veteran's claim for service 
connection for refractive error has no legal merit since 38 
C.F.R. § 3.303(c) provides that refractive error of the eye 
is not a disease or injury for which service connection may 
be established.  In the absence of a showing that the veteran 
has visual impairment which is due to disease or injury in 
service, as opposed to refractive error, service connection 
for refractive error must be denied as a matter of law  
Sabonis v. Brown, 6 Vet. App. 426(1994).

2.  Service connection for a dental condition

The veteran claims entitlement to service connection for a 
dental condition.  His service dental records show he 
received treatment for routine cleanings, subgingival 
scaling, periodontal scaling, fillings, an abscess, and 3rd 
molar extractions (wisdom teeth number 1, 16, 17 and 32 were 
removed).  Teeth 1, 17, and 32 were impacted.  He was also 
treated for a probable fractured tooth which was never 
confirmed by the record.  An August 1995 service discharge 
examination revealed his dental condition was acceptable.  
There are no post-service dental records on file indicating 
he currently experiences any problems with his teeth which 
might be subject to service connection. 

The Board notes that since the filing of the veteran's claim, 
the regulations pertaining to dental conditions have been 
revised, effective from June 8, 1999, but the revisions 
primarily involved reorganization of the regulations, and 
there were no changes which would affect the outcome of this 
case. 

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

At the outset, the Board notes that there is no indication in 
the service medical records that the veteran's 3d molars 
(wisdom teeth) were extracted in service due to disease.  
Thus, service connection for such teeth is not warranted. 

The veteran has not identified any particular current dental 
condition for which he claims service connection.  In 
addition, the record does not demonstrate the existence of a 
current dental condition for which service connection might 
be granted.  At the time the veteran filed his claim, he 
simply stated that he believed service connection should be 
established for a dental condition.  The Board notes that the 
record does not show and he does not allege any service 
dental trauma.  Thus, service connection for a dental 
condition involving service trauma may not be granted, and 
there is no related eligibility for treatment under Class 
II(a).  

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  (See 38 C.F.R. § 4.150).  He also does not 
allege, and the evidence does not otherwise suggest, that he 
applied for dental treatment within a year of his release 
from active duty, so there could be no eligibility for one-
time Class II treatment for any service-connected 
noncompensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Other classes discussed under 
38 C.F.R. § 17.161 are also not for application in the 
instant case.

In sum, the Board observes that there is no medical evidence 
indicating he currently has any problems with his teeth or of 
any relationship between a current dental condition and 
service (i.e., medical evidence of nexus).  Even if the 
veteran was found to currently have a dental condition, there 
is no evidence that such condition would meet eligibility 
criteria for VA treatment, as none of the criteria outlined 
in 38 C.F.R. § 17.161 have been met.

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition.  The benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Claims for higher ratings

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claims for higher ratings for his service-
connected disorders.  No further VA assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 
2000), including new 38 U.S.C.A. § 5103A.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

1.  Higher rating for hypertension

The criteria for rating hypertension changed during the 
pendency of the present appeal.  Either the old or new rating 
criteria may apply, whichever are more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).

Under the old rating criteria in effect prior to January 12, 
1998, a 10 percent rating is assigned for hypertension when 
diastolic pressure is predominantly 100 or more; or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  A 20 percent rating requires 
diastolic pressure predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Code 7101 (1997).

Under the new rating criteria in effect since January 12, 
1998, a 10 percent rating is assigned for hypertension when 
diastolic pressure is 100 or more; or when systolic pressure 
is predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  38 
C.F.R. § 4.104, Code 7101 (2000).

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  The medical reports from 1996 to 1999 
show systolic readings which have been predominantly below 
160 and diastolic readings which have been predominantly 
below 110.  The record demonstrates that hypertension is 
currently well controlled with medication.  On October 1998 
VA vascular examination, the impression was that the veteran 
had only mildly elevated hypertension.  

At no time during the appeal process has the evidence 
demonstrated that a rating in excess of 10 percent was 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The evidence of record only supports the currently assigned 
10 percent rating.  The medical records do not suggest 
predominant blood pressure readings approaching the criteria 
for the next higher rating of 20 percent.  Hence, the Board 
finds that the currently assigned evaluation of 10 percent, 
under either the old or new rating criteria, is appropriate.

The preponderance of the evidence is against the claim for a 
higher rating for hypertension.  Thus, the benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

2.  Higher rating for low back disorder

The RO has rated the low back condition 10 percent since 
September 1, 1995, and 20 percent since October 24, 1998.

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R. 4.71a, Code 5292.  On March 1996 VA 
examination, range of motion studies of the veteran's back 
revealed he could lean forward to touch his toes, he could 
extend to 10 degrees, bilateral bending was to 25 degrees, 
and bilateral rotation was to 15 degrees.  These figures 
suggest severe limitation of motion on backward extension, 
but no more than moderate limitation of motion in other 
directions.  VA examination in October 1998 revealed he had 
forward flexion to 30 degrees, extension to 5 degrees, 
lateral bending to 5 degrees, and rotation to 10 degrees in 
each direction.  Extension and lateral bending in each 
direction was painful.  This examination suggests severe 
limitation of motion of the low back.

The veteran's limitation of motion of the lumbar spine ranges 
from moderate to severe.  Taking into consideration the 
veteran's limitation of motion, objective finding of pain on 
motion, and the effects of pain on use or during flare-ups, 
the Board finds that the disability picture more nearly 
approximates severe limitation of motion of the lumbar spine, 
supporting a 40 percent rating under Code 5292.  38 C.F.R. 
§§ 4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  While the RO has assigned 
different percentage ratings for the veteran's low back 
disorder during the appeals process, the Board finds that 
there is no identifiable period of time, since the effective 
date of service connection, when the low back disability was 
less or more than 40 percent disabling.  Thus "staged 
ratings" are inapplicable here and the 40 percent rating is 
to be assigned effective from September 1, 1995 (the 
effective date of service connection, being the day after 
separation from service).

The Board will now considered whether an even higher rating 
for the low back disability may be assigned under the 
criteria for intervertebral disc syndrome.  The next higher 
rating of 60 percent is assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  VA examinations in 1996 and 1998 show the veteran 
stated he had back pain and that he occasionally had pain and 
tingling sensation which radiates into the extremities.  He 
also stated he had numbness of the left thigh.  Straight leg 
raising was to 90 degrees bilaterally.  Notwithstanding the 
veteran's complaints of radiating pain and numbness into the 
left lower extremity, objective examination findings show 
minimal to no neurological deficits.  He denied having any 
bladder or bowel dysfunction.  For the most part, his 
sensation was intact.  Motor testing was 5/5 throughout and 
his reflexes were 2+ and equal to knees and ankles.  A review 
of the record fails to demonstrate pronounced intervertebral 
disc syndrome, as described in Code 5293, and thus a higher 
rating of 60 percent is not permitted under this code.

In sum, the Board grants a higher rating of 40 percent for 
the service-connected low back disorder, effective from 
September 1, 1995.  The benefit-of-the-doubt rule has been 
applied in reaching this decision.  38 U.S.C.A. § 5107(b). 

3.  Higher ratings for a bilateral knee disorder

The veteran is currently assigned a 10 percent rating for his 
right knee disability, and a 10 percent rating for his left 
knee disability.  

Under 38 C.F.R. § 4.71a, Code 5257, recurrent subluxation or 
lateral instability of a knee is rated 10 percent when 
slight, and a 20 percent is assigned when it is moderate.  

The medical evidence shows the veteran has no subluxation or 
lateral instability of the knees.  Examination in 1998 
reveals that both knees were stable to anterior, posterior, 
medial and lateral stress.  Anterior drawer, Lachman, pivot 
shift, and McMurray tests were all negative.  As the veteran 
is not shown to have even a slight degree of recurrent 
subluxation or lateral instability of the right or left knee, 
a compensable rating is not warranted under Code 5257 for 
either knee.  38 C.F.R. § 4.31.  

The veteran's bilateral knee condition includes arthritis.  
Arthritis shown by X-rays is rated based on limitation of 
motion; however, when there is arthritis with at least some 
limitation of motion, but which would not be compensable 
under a limitation of motion code, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. 
§ 4.71a, Code 5003.

It is noteworthy that October 1998 X-ray studies of the knees 
showed no abnormalities, even though the veteran is service-
connected for arthritis of the knees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  A 1998 VA examination report 
states the veteran had 0 to 135 degrees of flexion of the 
knees, which was described as full.  Given the reported range 
of motion studies, noncompensable ratings are assignable for 
each knee under Codes 5260 and 5261.  Assuming the veteran 
has X-ray evidence of arthritis with minimal limitation of 
motion, no more than the current 10 percent rating per knee 
is warranted under Code 5003.  There is no objective evidence 
of additional limitation of motion of the knees due to pain 
on use, and certainly not additional limitation to the extent 
necessary for higher ratings under the limitation of motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

At no time during the appeal process has the evidence 
demonstrated that ratings in excess of 10 percent for right 
and left knee disorders are warranted.  See Fenderson, supra.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims for higher ratings for right and 
left knee disorders.  Thus the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

4.  Higher rating for sinusitis

The veteran is currently assigned a 10 percent rating for 
sinusitis.  He claims he is entitled to a higher rating.  The 
criteria for rating sinusitis were revised during the 
pendency of his appeal, and the Board has considered both the 
old and new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).

Under the old rating criteria in effect prior to October 7, 
1996, a 10 percent rating requires moderate sinusitis, with 
discharge or crusting or scabbing, and infrequent headaches.  
For a 30 percent disability, the veteran must have sinusitis 
which is severe, with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Codes 6510 through 
6514 (1996).  

Under the rating criteria in effect since October 7, 1996, a 
10 percent rating is warranted for sinusitis with 1 or 2 
incapacitating episodes per year requiring prolonged (lasting 
4 to 6 weeks) antibiotic treatment, or 3 to 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for sinusitis when there are 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. (Note: An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.) 38 
C.F.R. § 4.97, Codes 6510 through 6514 (2000).

A November 1998 VA examination report reveals that a CT scan 
of the sinuses was clear and normal.  The examiner stated 
that physical examination revealed no evidence of a sinus 
disease.  The examiner reported that the veteran's complaint 
of drying of the nose was to some degree a result of his 
blood pressure medication.  At no time during the lengthy 
appeals process has the evidence shown that the veteran has 
had severe sinusitis (as described in the old rating 
criteria) or that he has had 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment or that he has more than 6 non-incapacitating 
episodes per year of sinusitis.  Thus, no more than a 10 
percent is warranted since the effective date of service 
connection.  See, Fenderson, supra.  

The Board concludes that the veteran is not shown to have 
more than moderate (10 percent) sinusitis as described under 
the old rating criteria.  Under the new rating criteria, the 
evidence fails to demonstrate the veteran has had any recent 
episodes of sinusitis, and thus a rating in excess of 10 
percent is not met under the new rating criteria.  The 
preponderance of the evidence is against the claim for an 
increase in the current 10 percent rating for sinusitis.  The 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

5.  Higher ratings for bilateral carpal tunnel syndrome (CTS)

The veteran's bilateral carpal tunnel syndrome is currently 
evaluated under 38 C.F.R. § 4.124a, Code 8615 (neuritis of 
the median nerve), and each upper extremity is rated 10 
percent.  Neuritis of the median nerve is rated on the degree 
of paralysis under Code 8515.  Code 8515 provides a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the major or minor median nerve.  A 30 percent evaluation 
is warranted for moderate incomplete paralysis of the major 
median nerve, and a 20 percent evaluation for moderate 
incomplete paralysis of the minor median nerve.

The veteran's bilateral carpal tunnel syndrome is manifested 
by complaints of numbness and weakness in both hands.  VA 
examination of the hands in March 1996 revealed no atrophy 
and no obvious deformities.  He had good wrist and finger 
motion bilaterally.  He had a positive Phalen's test and 
Tinel's sign at both wrists which reproduced symptoms in the 
thumb, index, and long fingers.  The veteran stated that when 
his hands became numb his grip was weaker.  An April 1996 EMG 
led to an impression of bilateral CTS.  Neurological VA 
examination of the hands in January 1999 revealed no sensory 
loss in the median nerve distribution.  He had no muscle 
atrophy or weakness.  Phalen's Test in the right hand was 
mildly positive and in the left hand it was negative.  The 
neurologist reported that there was no clinical evidence of 
median nerve impairment.  A January 1999 nerve conduction 
velocity test revealed a diagnosis of mild bilateral carpal 
tunnel syndrome

The Board notes that the RO has rated right CTS 0 percent 
from September 1, 1995, and 10 percent from January 6, 1999; 
and it has done likewise with left CTS.  With consideration 
of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that the right CTS and left CTS have met the 
requirements of a 10 percent rating (mild incomplete 
paralyis), since the effective date of service connection, 
September 1, 1995.  Accordingly, the 10 percent rating for 
the right CTS will be effective from September 1, 1995, and 
the 10 percent rating for the left CTS will be effective from 
September 1, 1995.  Fenderson, supra.  

However, the evidence since the effective date of service 
connection shows no more than mild incomplete paralysis of 
either upper extremity due to CTS.  Moderate incomplete 
paralysis of the upper extremities, as required for higher 
ratings, has not been shown.  Moreover, there is no 
limitation of motion of the veteran's wrists (38 C.F.R. § 
4.71a, Code 5215) or other basis for ratings higher than 10 
percent for right and left CTS.  The benefit-of-the-doubt 
doctrine does not apply to this aspect of the claims, and the 
claims for ratings higher than 10 percent for right and left 
CTS must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.










ORDER

Service connection for refractive error is denied.

Service connection for a dental condition is denied.

A higher rating to 40 percent for a low back disorder, 
effective from September 1, 1995, is granted.

A higher rating for a right knee disorder is denied.

A higher rating for a left knee disorder is denied.

A higher rating for sinusitis is denied.

A higher rating of 10 percent for right CTS is granted 
effective from September 1, 1995; but a rating higher than 10 
percent for this condition is denied.  

A higher rating of 10 percent for left CTS is granted 
effective from September 1, 1995; but a rating higher than 10 
percent for this condition is denied.  


REMAND

In March 1996, the RO denied the claim of service connection 
for vitreous floater as not well grounded.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the veteran's claim of secondary service 
connection for a psychiatric disorder, the Board notes that 
the veteran has never been afforded a VA psychiatric 
examination.  In light of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), the 
veteran should be scheduled for a VA psychiatric examination, 
to include an opinion as to whether he has a psychiatric 
disorder which is related to service or to a service-
connected disability.

In light of the foregoing, the case is REMANDED to the RO for 
the following:


1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a psychiatric 
disorder and for vitreous floaters since 
1995.  Complete clinical records of all 
such treatment not already on file should 
be obtained.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to ascertain the existence 
and etiology of any psychiatric disorder.  
If a psychiatric disorder is found, the 
examiner shoud give an opinion, with full 
rationale, as to whether such disorder is 
related to service or to the veteran's 
service-connected disorders.  The claims 
folder must be provided to and reviewed 
by the doctor in conjunction with the 
examination. 

3.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claims of service connection 
for a psychiatric disorder and for 
vitreous floaters.  In this regard, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  Thereafter, the RO should review the 
claims for service connection for a 
psychiatric disorder and for vitreous 
floaters.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given the opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	L. W. TOBIN	
	Member, Board of Veterans' Appeals

 



